SAME CASE ON A RE-HEARING.
Buchanan, J.
The claim of Miller's syndic, allowed by the judgment of the District Court, is for the amount of a judgment against Regan, rendered the 20th of December. But it was proved on the trial of the oppositions to the account of administration in the court below, that the said judgment had been fully paid in the hands of Miller's syndics, on the 29th of April, 1843, by one Brind/y, with funds furnished by William Regan, the judgment debtor. This claim should, consequently, be rejected.
The administratrix offered a plea of payment against the claim of Kohn, Daron S Go.’s assignee, on the same day (July 18th, 1855) that she offered a similar plea against the syndic of Miller ; and offered at the same time evidence to sustain the plea. But the assignee of Kohn, Daron & Go. having objected, the court ruled out the plea of payment and the evidence in support of the same, on the ground that the evidence was closed and the argument commenced.
The plea of payment alleges, that the facts set forth in said plea had been discovered by the administratrix for the first time on the 7th of July, 1855. In our decision heretofore pronounced, we considered that this interval of six days, between the discovery of the fact of payment and its being brought to the notice of the court, excluded the party from the right of interrupting the argument of the cause, in order to place a new issue before the court.
In his petition for a re-hearing, the counsel of the administratrix has brought to our attention from the record, that on the 7th of July, the day of the alleged discovery, the cause had been on trial for many days, and had been continued over for want of time, from the 6th of July to the 10th of July ; on which day (without anything being done) it was continued over until the 13th of July, and that it was not finally submitted to the court until the 14th of July.
A review of these proceedings inclines us to doubt the correctness of our first impression, that the administratrix had been remiss in bringing the fact of *119payment to the notice of the court as soon as practicable after its discovery. The plea of payment is highly favored in our practice; and the length of time that elapsed between the rendition of the Kolm, Demon & Go. judgments and the death of the judgment debtor, without those judgments having been pressed, is a circumstance, as the counsel of the administratrix argues, that may he explained by the evidence offered at this late hour. The argument on the other side is, that the judgments have been admitted in various accounts of administration, as valid claims against William BegaKs succession. So was Miller’s judgment; yet the proof of the satisfaction of that judgment, under the plea filed (without objection) at an equally late day, is perfectly conclusive. Courts always lean to the correction of an error that works injustice ; and the strict rules of practice may, with more propriety be relaxed, where the parties litigant are not the original contracting parties. This cause abounds with incidents out of the ordinary line of events. It would seem that it was Began! s policy, about the time of the judgments in question, to appear more in debt than he really was. And it is not at all surprising, that his widow and the female children of his first wife, should have been ignorant of the true state of his affairs, and should have taken for granted that claims avouched by judgments, were valid subsisting debts of the succession of their husband and father. The party who is urging the claim of Kolm, Daron & Go., is also acting in a representative capacity, and may well be supposed ignorant of the facts, which are the subject of this rejected plea.
We think the ends of justice require that the administratrix have an opportunity of establishing the defence thus offered by her. ,
The judgment heretofore rendered by this court upon these two appeals, is therefore avoided and annulled; and it is now adjudged and decreed, that the judgment of the District Court, so far as relates to the claim of Mrs. Fanny Gutter, be affirmed; that as regards the syndic of John F. Miller and the assignee of Kolm, DcmonS Oo., the judgment appealed from be reversed; that upon the claim of Miller's syndic, there be judgment in favor of the succession of Began, and against the syndic of Millw'; that as regards the claim of the assignee of Kolm, Dem'am S Go. the cause be remanded, with instructions to the District Court to allow the administratrix to file the answer and plea by her tendered on the 13th July, 1855, and in other things to be proceeded in according to law; and that the costs of appeal be paid by the appellees, the syndic of Miller, and the assignee of Kohn, Da/ron & Go.